UNITED STATES DISTRICT COURT
FOR THE I)ISTRICT OF COLUMBIA

_T

C()RNIELIUS FELDER,
As Arlnzinistrator of the Estate of Harold
Ingram,

Plaintiff,

v.

WMATA,

Defendant.

Civil Action No. 14-01905 '(TFH)

WMATA,

Third-Party Plaintiff,
v.

HOLLAND, LP, et al.,

Third-Party Defendants.

MEM()RANDUM 0PINION
This is a wrongful death case brought by plaintiff Cornielius Felder, as personal

representative of the estate of Harold lngram, against defendant Washington l\/letropolitan Area
Transit Authority ("WMATA"). Pending before the Court is WMATA’S l\/lotion to Disiniss
Plaiiitift`s Amended Complaint ln Part [ECF No. 40], which seeks the dismissal of plaintiffs
claims for (l) negligent training and supervision and (2) compensatory damages pursuant to the
Virginia Wrongt`ul Death Act. Plaintiff has filed an opposition to the motion [ECF No. 48], and

Wl\/IATA a reply [ECF No. 50]. The Court will grant the motion in part to the extent Wl\/IATA

__1-_

seeks dismissal of the claiin for compensatory damages pursuant to the Virginia Wrongful Death
/-\ct and will separately address that part of the motion that seeks dismissal of the claim for
negligent training and supervisioii.

I.

According to the allegations contained in the Amended Complaint, on October 6, 2()13,
l\/Ir. ingram was working for a WMATA subcontractor on a project to replace part ofa l\/Ietro rail
line in Washington, D.C., when he was fatally struck by a section of rail that was suspended
from a Pettibone Speed Swing operated by a Wl\/IATA employee. Ameiid. Compl. 1111 l, l()-l6,
33-35 |:ECF No. 39], At the time of l\/lr. Ingram’s death, he and the five children that survived
him (including his eldest son, l\/Ir. Felder) were residents of the Commonwealtli of Virginia. Id.
‘W 4, 6, 67. l\/Ir. ingram was not married at the time of his death. Ia’. 11 3.

On Octobei' l7, 2014, plaintiff commenced this lawsuit in the Superior Court of the
District of Columbia on behalf of l\/lr. lngram’s estate and his surviving children Amend.
Compl. il‘ll 2, 4, 6 [ECF No. 39]. Wl\/IATA removed the case to this Court, id. jl 2, and filed a
l\/Iotion to Disiniss the Complaint ln Part, which motion this Court granted in part and deferred in
part, see ECF Nos. 7, l(), ll, 16, l7. Plaintiff` subsequently filed a l\/lotion for Leave to File an
Amended Complaiiit, which motion the Court granted. See ECF Nos. 20, 38.

The Amended Complaint alleges the following causes of action: (l) negligence by the
Wl\/IATA employee who operated the Speed Swing, (2) negligence by WMATA in its training
and supervision of the same Wl\/IATA employee, (3) negligence by Wl\/IATA’S employees in
their failure to position, inspect, and maintain a hydraulic fluid hose that ruptured, and (4)

negligence by Wl\/lATA’s employees in their failure to conduct a worksite briefing Amend.

In short, as Virginia has the weaker interest in the application of its law to this case, and
in light of the Restatement factors weighing in favor of the application of District of Columbia
law, the Court concludes that the District of Columbia is "the jurisdiction with the most
significant relationship to the dispute." In re APA Assessment Fee Litig., 766 F.3d at 51.

III.

For the foregoing reasons, the Court will grant in part defendant WMATA’S Motion to
Dismiss Plaintiff’s Amended Complaint In Part [ECF No. 40] with respect to the claim for
compensatory damages pursuant to the Virginia Wrongful Death Act. As noted above, the Court
will separately address that part of WMATA’s motion that seeks dismissal of plaintiff s claim for

negligent supervision and training. An appropriate order will accompany this memorandum

opinion.

/

March g ,2016

 

__11__

Compl. M 31-48 [ECF No. 39]. Plaintiff seeks damages under the Virginia Wrongful Death Act,
Va. Code §§ 8.01~50, et seq., or, alternatively, under both the District of Columbia Wrongful
Death Act, D.C. Code § 16~2701, and the District of Columbia Survival of Actions Act, D.C.
Code § 12-101. Ainend, Compl. W 68-70 [ECF No. 39].

ln its l\/lotion to Dismiss the Amended Complaint In Part pending before the Court,
Wl\/IATA asserts, inter alz'cz, that the Virginia Wrongful Death Act does not apply in this case,
but rather, the District of Columbia’s Wrongful Death and Survival of Actions Acts govern.
WMATA’S l\/lemo. of P. & A. In Support of l\/Iot. to Dismiss Pl.’s Amend. Compl. In Part at 7-8
[ECF No. 40-1]. Plaintiff disagrees. See Pl.’s Opp’n to Def.’s l\/lot. to Dismiss the Am. Compl.
In Part l6 [ECF No. 48].

II.

Notwithstanding the parties’ disagreement as to whether District of Columbia or Virginia
law governs damages, the parties do agree, at least, that to resolve this choice of law dispute the
Court must apply the choice of law rules of the District of Columbia. See, e.g., Wu v. Sl'omber,
750 F.Bd 944, 949 (D.C. Cir. 2014) ("As a general matter, we must apply the ehoice-of-law rules
of the jurisdiction in which we sit »- narnely, the District of Coluinbia."). "D.C. law employs ‘a
inodifled governmental interests analysis which seeks to identify the jurisdiction with the most
significant relationship to the dispute."’ In re APA A.s'sessnzenle Fee Lz`lez`g., 766 F.3d 39, 51 (D.C.
Cir. 2014) (quoting Washkovz'czk v. Sl'ua.’erzl' Loczn Mklg. Ass ’n, 900 A.Zd 168, 180 (D.C. 2006)).

In performing the governmental interests analysis, the Court must "evaluate the

governmental policies underlying the applicable laws and determine which jurisdiction’s policy

would be more advanced by the application of its law to the facts of the case under review."
District ofColunabz`a v. Coleman, 667 A.Zd 81 l, 816 (D.C. 1995). The Court also considers

the four factors enumerated in the Restatement (Second) of Conflict
of Laws § 145:

a) the place where the injury occurred;
b) the place where the conduct causing the injury occurred;
c) the domicile, residence, nationality, place of incorporation and

place of business of the parties; and
d) the place where the relationship is centered.

Colenzan, 667 A.Zd at 8l6 (citation omitted); accord Wu, 750 F.`3d at 949. "‘These contacts are
to be evaluated according to their relative importance with respect to the particular issue."’ 114 re
APA A.rseis‘smenl‘ Fee Lz`lig., 766 F.Bd at 53 (quoting Restatement (Second) of Conflict of Laws §
145(2)). "[l]f the balance of factors [is] uncertain . . . D.C. choice-of~law rules require, in a case
where the factors do not point to a clear answer, that we apply D.C. tort law, the law of the forum
state." Wu, 750 F.3d at 949.

"lnitially, we must ‘determine whether a "true con'flict" exists’ between the laws of the
two jurisdictions_‘that is, whether more than one jurisdiction has a potential interest in having
its law applied and, if so, whether the law of the competing jurisdictions is different."’ In re
APA Assessmenlc Fee Lilz'g. , 766 F.3d at 51-52 (citation ornitted). Here, plaintiffs Arnended
Complaint seeks the application of Virginia’s Wrongful Death Act to its claim for damages, and,
in the alternative, seeks the application of the District of Columbia’s Wrongful Death and
Survival Action Acts. The law in these jurisdictions, while similar in some regards, is different

in others.

The purpose of the District of Columbia’s Wrongful Death Act' is to permit a decedent’s
next of kin to recover damages for "‘the pecuniary benefits that [they] inight reasonably be
expected to have derived from the deceased had he lived,"’ Lewz`s v. Lewz'.s', 708 A.2d 249, 25 l-
52 (D.C.' 1998) (quoting Semler v. _Psychz'alrz'c Insl; of Washz`ngl'on, D.C., Inc., 575 F.2d 922, 925
(D.C. Cir. 1978)), including "(l) . , . the loss of financial support the decedent could have been
expected to provide the next of kin had he lived; and (2) the value of lost services (e.g., care,
education, training, and personal advice)." Herberl' v. D.C., 808 A.2d 776, 778 n.2 (D.C. 2002).
Notably, the District of Columbia "does not recognize solatium damages in wrongful death
causes of action." Bellz`s v. I.s*lczniz'c Repul)lz`c of]rczn, 315 F.3d 325, 332 (D.C. Cir. 2003); see
generally Belkz'n v. Islczmz'c Re_publz`c of]rczn, 667 F. Supp. 2d 8, 22 (D.D.C. 2()()9) ("A claim of
solatium is a claim for the mental anguish, bereavement and grief that those with a close personal
relationship to a decedent experience as the result of the decedent’s death, as well as the harm
caused by the loss of the decedent, society and comfort.").

Additionally, the District of Columbia’s Survival Actz "preserves and carries forward for

the benefit of the [decedent’s] estate the right of action which the [decedent] would have had,

’ The District of Columbia’s Wrongful Death Act provides, in relevant part:
[D]amages shall be assessed with reference to the injury resulting from the act,

neglect, or default causing the death, to the . . . next of kin of the deceased person;
and shall include the reasonable expenses oflast illness and burial.

D.C. Code § 16~2701.

2 The District of Columbia’s Survival Act provides;
On the death of a person in whose favor or against whom a right of action has
accrued for any cause prior to his death, the right of action, for all such cases,

survives in favor of or against the legal representative of the deceased.

D_.C. Code § l2-lOl.

had he not died." Senzler, 575 F.Zd at 925. "The [Survival] Act is designed to place the
[decedent’s] estate in the position it would have been in had the [decedent’s] life not been cut
short." Io.’. Accordingly, "recovery under the [Survival] Act is based on the probable net future
earnings reduced by the amount [decedent] would have used to maintain himself and those
entitled to recover under the Wrongful Death Act." Ia.’. Furthermore, the decedent’s estate may
recover damages for the decedent’s pain and suffering prior to death. Graves v. Um`l'ed Sl'ales,
5l7 F. Supp. 95, 99 (D.D.C. 1981).

Under Virginia’s Wrongful Death Statute,3 similar to the District of Columbia’s
wrongful Death and Survival Acts, the decedent’s surviving relatives are eligible to recover
damages "for the pecuniary loss [:they] sustained . . . (including the probable earnings of the
[decedent] for the duration of his life expectancy in view of his health, age, business capacity,
and experience) [and] also for loss of [decedent’s] care, attention and society." Wilson v.
Whz`l'l'aker, 207 Va. 1032, 1037 (l967). Unlike the District of Columbia’s Wrongful Death and
Survival Acts, however, Virginia’s Wrongful Death Statute does permit the recovery of solatium
damages, Wz’lson, 207 Va. at 1037, and does not permit recovery of damages for the decedent’s
pain and suffering prior to death, El-Meswarz' v. Washingl’on Gas Lighl Co., 785 F.Zd 483, 491

(.

3 Virgiiiia’s Wrongful Death Statute provides, in relevant part:

Whenever the death of a person shall be caused by the . . . neglect . . . of any
person or corporation . . . and the . . . neglect . . . is such as would, if death had
not ensued, have entitled the party injured to niaizitain an action . . . and to recover
damages in respect thereof, then, and in every such case, the person who . . . would
have been liable, ifdeath had not ensued, shall be liable to an action for damages[.]

Va. Code Ann. § 8.01-50.

ln suin, while both jurisdictions permit the recovery ofpecuniary damages suffered by
the decedent’s surviving relatives, District of Colunibia law prohibits the recovery of solatium
damages, but per)nz'ts the recovery of damages for the decedent’s pain and suffering prior to
death, whereas Virginia law perniz'ls recovery of solatium damages, but prohibits the recovery of
damages for the decedent’s pain and suffering prior to death. Therefore, a "true conflict" exists
between the laws of the two jurisdictions. In re APA Assessnierzl Fee Lil'ig., 766 F.3d at 51-52.

That the District of Columbia and Virginia variously have broader and narrower
paraineters regarding the damages one may recover under their respective tort laws reflects these
jurisdictions’ competing interests regarding the extents to which tortfeasors are to be held liable
for their negligent acts and to which each jurisdiction’s residents are to be shielded from certain
types of claims-these interests are entitled to equal consideration. See generally Restatement
(Second) of Conflict of Laws § 145, cmt. c (1971) (A rule which exempts the actor from liability
for harmful conduct is entitled to the same consideration in the choice-of-law process as is a rule
which imposes liability),

ln determining whether the District of Columbia or Virginia has the stronger interest, the
Court may "look to Virginia choice of law rules to ascertain the interest of Virginia in
application of its law to the facts of this case." Biscoe v. Arlz`ngl‘on Cty., 738 F.Zd 1352, 1362
(D.C. Cir. 1984); see Pczxl'on v. Washz`nglr)n Hosp. C!r. Corp., 991 F. Supp. 2d 29, 33 (D.D.C.
20l3) (noting that "the law Virginia would apply if this case were brought there is relevant
because it helps this Court determine what Virginia courts believe Virginia’s governmental
interest is"). Virginia choice of law rules would require application of the law of the place where

the injury or death occurred. See Dernelres v. E. W. Corzsl., Irzc., 776 F.3d 271, 273 (4th Cir.

2015) ("Virginia subscribes to the lex loci delicti principle for determining the applicable
substantive law in tort suits. According to that principle, the law of the place in which the injury
occurred governs the substantive cause of action." (citing Jc)nes v. R.S. Jones & A.ssocs., ]nc.,
246 Va. 3, 431 S.E.Zd 33, 34 (1993))). Therefore, had this case been brought in Virginia, the
Virginia courts would have applied the District of Columbia’s Wrongful Death and Survival
Acts. By comparison, District of Columbia choice of law rules require a governmental interest
analysis and, in the event of a tie, require the application of District of Columbia law. See Wu,

750 F.3d at 949 ("[l]f the balance of factors [is] uncertain . . . D.C. choice-of-law rules require,

in a case where the factors do not point to a clear answer, that we apply D.C. tort law, the law of

the forum state."). Accordingly, the Court concludes that Virginia possesses a weaker
governmental interest in the application of its law to the facts of this case.

l\/loreover, the Restatement factors favor application ofDistrict of Columbia law. First,
the death occurred in the District of Columbia. Second, the conduct that allegedly caused the
death also occurred in the District of Columbia, The third factor is neither in favor nor against
the application of District of Columbia law; while the decedent and plaintiff were residents of
Virginia at the time of the death, WMATA’S place of business is located in the District of
Columbia. Fourth, the parties’ relationship was centered in the District of Columbia. Although
plaintiff emphasizes that Wl\/IATA conducts business in Virginia, Maryland, and the District of
Columbia, Wl\/lATA’s place of business, as noted above, is located in the District ofColumbia
and at the time of his death the decedent worked for a subcontractor, l-Iolland, LLC, that
Wl\/IATA had contracted to assist in replacing part of a l\/letro rail line located in the District of

Columbia. In sum, as all but the third Restatement factor dictate application ofDistrict of

Columbia law, the Restatement factors add significant weight to the District of Columbia’s
governmental interest in the application of its law to this case.

ln his opposition to WMATA’S motion, plaintiff relies on four cases that, he believes,
reflect the consensus of this Court that out-o'l"-state damages should be applied when a person
from another jurisdiction is injured: Burlon v. Unz`iea’ Sl'ates, 668 F. Supp. 2d 86 (D.D.C. 2009);
E.rlalae ofHez`.s‘er v. Islamz`c Republz`c o_f[)'an, 466 F. Supp. 2d 229 (D.D.C. 2006); Long v. Sears
Rc)ebuck & _Co., 877 F. Supp. 8 (D.D.C. 1995); and Keene Corp. v. Ins. Co. of]\/. Am., 597 F.
Supp. 934, 936 (D.D.C. 1984). The Court disagrees; to the extent the cases cited by plaintiff
reflect an application of out-of-state law to a damages claim, they are readily distinguishable

from the case at bar.

As to Burz'on and Long, in both cases the Court applied District of Columbia law to all of
plaintiffs’ damages claims, except that it applied l\/laryland law to the decedents’ spouses’ loss of
consortium claims because their inarriages were domiciled in l\/laryland. Burl'on, 668 F. Supp.
2d at lO9-l3; Long, 877 F. Supp. at l2-l5. lndeed, because loss of consortium claims relate to
an injury to the marriage itself, and because each state has a significant governmental interest in
regulating the legal rights of its married couples, the District of Columbia applies the law of the
state where the marriage is doiniciled to consortium claims. See, e.g., Long, 877 F. Supp, at 13.
Here, however, plaintiff s damages relate solely to individuals outside of the marital relationship
(indeed, as noted above, l\/lr. lngram was not married at the time of his death). Tlierefore, the
significant governmental interest that Virginia would have in regulating the legal rights of

inarried couples is not applicable here.

__9__

Hez'ser is likewise distinguishable. That case, unlike this one, was brought under the
Foreign Sovereign Immunities Act and involved a mass tort arising from the 1996 terrorist
bombing of a residence on a United States military base in Dhahran, Saudi Arabia. Heiser, 466
.l". Supp. 2d at 248. In Hez'ser, the Court applied the laws of thirteen different states to the
plaintiffs’ respective claims for damages because, "[g]enerally, application of [the] governmental
interest test points to the law of each plaintiffs domicile at the time of the attack as having the
greatest interest in providing redress to its citizens." I'Ieiser, 466 F. Supp. 2d at 266 (D.D.C.
2()06) (citing Dczmmarell v. Islczmz`c Republz`c of]ran, 2005 WL 756090, at *20-21 (D.D.C. Mar.
29, 2()05)). Indeed, states have a strong interest in the welfare of survivors of terrorist attacks
and mass torts. See Dczmmarell, 2005 WL 756090, at *20 (noting that in the context of mass tort
cases "[e]ach state will choose rules of liability and damages that it thinks are best designed to
protect the welfare of its citizens"); cf Hez`ser, 466 F. Supp. 2d at 266 (noting that "the United
States has a ‘unique interest’ in having its domestic law apply in cases involving terrorist attacks
on United States citizens"). However, as this case does not arise from a terrorist attack or mass
tort, Virginia could not possess such an interest in plaintiffs damages claims against WMATA.

Finally, plaintiff s reliance on Keene is factually and legally ina_pposite, as that case
involved punitive damages claims against three different insurance companies. See Keene, 597
F. Supp. at 936, 938 (noting that "[s]tates’ interests in compensatory damages differ from those
involved in punitive damages" and that "[w]hen the primary purpose of a rule of law is to deter
or punish conduct, the States with the most significant interests are those in which the conduct
occurred and in which the principal place of business and place of incorporation of defendant are

located").

__19-_